IN THE SUPREME COURT OF IOWA

                                  No. 21–1147

            Submitted September 15, 2022—Filed October 28, 2022


STATE OF IOWA,

      Appellee,

vs.

MAURICE EDWARD SALLIS,

      Appellant.
______________________________________________________________________________

      Appeal from the Iowa District Court for Black Hawk County, David F.

Staudt (suppression and limited appearance hearings), George L. Stigler (limited

appearance hearing), and David P. Odekirk (trial), Judges.

      A criminal defendant who was represented by appointed counsel appeals,

challenging the denial of his motion to suppress, the refusal of the trial court to

permit a retained attorney to enter a limited appearance on his behalf, and the

denial of a mistrial based on alleged prosecutorial misconduct. AFFIRMED.

      Mansfield, J., delivered the opinion of the court, in which all justices

joined.

      Martha J. Lucey, State Appellate Defender, and Theresa R. Wilson

(argued), Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Timothy M. Hau (argued),

Assistant Attorney General, for appellee.
                                          2


MANSFIELD, Justice.

      I. Introduction.

      This drug case requires us to decide whether an officer’s recollection that

a motorist had a driving status of “barred” as of several months before amounted

to reasonable suspicion to justify a traffic stop. We are also called upon to

address the extent to which trial courts may regulate limited appearances of

retained counsel in cases with appointed counsel.

      An officer pulled over the defendant’s vehicle. The officer had checked the

defendant’s driver’s license status two to six months earlier and determined it

was barred, but he did not recheck that status before making the stop. Cocaine

was found, and the driver was determined to be under the influence; he was

charged with several offenses. Because of his indigency, the defendant received

appointed counsel. Later, during the lengthy pretrial proceedings, a retained

attorney sought to enter two limited appearances for certain pretrial matters,

without getting involved in the trial itself. The district court refused to allow these

limited appearances. The court also overruled the defendant’s motion to

suppress.

      Following a trial in which he was represented by appointed counsel, the

defendant was convicted of all charges. On appeal, the defendant asserts error

in the denial of his motion to suppress and the denial of his retained attorney’s

requests to enter limited appearances.

      On our review, we disagree. The officer’s information about the defendant’s

driver’s license status, although several months old, gave the officer reasonable
                                         3


suspicion to believe that the defendant was presently engaged in criminal activity

by operating a vehicle.

      On the limited-appearance issue, we decline to decide definitively whether

a criminal defendant with appointed counsel has some constitutional right to

have a retained attorney enter a limited appearance. Instead, we conclude that

if such a right exists, it is subject to reasonable regulation by the district court.

Under the circumstances of the case, given the extent to which pretrial

proceedings had been prolonged and the potential for further delay and

disruption, the district court did not abuse its discretion in denying the

requested limited appearances.

      Having affirmed these rulings, and because we also affirm the district

court’s ruling denying a mistrial, we uphold the defendant’s convictions and

sentence.

      II. Background Facts and Proceedings.

      A. The April 23, 2016 Stop and Resulting Charges. On April 23, 2016,

at around 7:30 p.m., Waterloo officers responded to a noise complaint from an

individual who resided on Mosely Street. The caller reported what he described

as an “ongoing problem” involving a man wearing a backward-facing baseball

hat who was loudly playing music from his black Kia Soul.

      Two officers, Thomas Frein and Jarid Hundley, responded separately to

the call. While they were en route, the dispatcher informed them that the car in

question had left the scene. Nonetheless, Officer Frein decided to continue

toward the location of the complaint. On his way, he spotted a vehicle and driver
                                              4


matching the description that had been provided by dispatch. From previous

encounters, Officer Frein could identify the driver as defendant Maurice Sallis.

       Officer Frein had first learned that Sallis was barred from driving in 2012

as part of a criminal investigation. Officer Frein had updated that information by

conducting a license check on Sallis two to six months before the date of this

encounter. To the best of Officer Frein’s recollection, that check confirmed that

Sallis’s driving privileges were barred.1

       Officer Frein turned on his flashers to initiate a traffic stop. As Sallis was

turning, and before he came to a stop, Officer Frein saw a bag containing a white,

powdery substance—later identified as 24.23 grams of cocaine salt—being

thrown from the passenger-side window. According to Officer Frein, “It’s very

common when that happens to be either in the middle of a turn or while

completing a turn.”

       While Officer Frein pulled over Sallis, Officer Hundley retrieved the

jettisoned bag containing cocaine. He then joined Officer Frein at the traffic stop.

       Officer Frein had Sallis get out of the Kia, handcuffed him, and read him

his Miranda rights. Officer Frein asked Sallis if he had a license, and he said he

didn’t have one. Officer Frein located $1,020 in cash on Sallis’s person in the

form of ten one-hundred-dollar bills and one twenty-dollar bill. Officer Frein also

spotted a half-empty bottle of Remy Martin—an alcoholic beverage—in the




        1After Officer Frein stopped Sallis, he had Officer Hundley check the current status of

Sallis’s license. Following the completion of that check, Officer Frein can be heard on the
bodycam asking, “Is it barred?” Officer Hundley replies, “Yup.” Officer Frein can then be heard
saying, “I thought it was.”
                                         5


passenger seat. He further detected an odor of an alcoholic beverage on Sallis’s

breath and noted that “Mr. Sallis had bloodshot, watery eyes.”

      Sallis was arrested. On June 6, a five-count trial information was filed in

the Black Hawk County District Court charging Sallis with enhanced possession

of cocaine with intent to deliver, a class “C” felony; failure to affix a drug stamp,

a class “D” felony; unlawful possession of a prescription, a serious misdemeanor;

driving while barred, an aggravated misdemeanor; and operating while

intoxicated, a serious misdemeanor. Sallis applied for court-appointed counsel.

Attorney Ted Fisher from the public defender’s office was appointed. Sallis

pleaded not guilty and subsequently waived speedy trial.

      B. Pretrial    Proceedings.     Approximately     six   months     later,   on

December 19, 2016, Robert Montgomery of the Parrish Law Firm filed a limited

appearance on behalf of Sallis. Montgomery limited his representation to

“[p]retrial proceedings including discovery/discovery depositions, and any and

all motions or applications relating thereto and/or arising therefrom, and

motions to continue trial and continue pretrial.” The scope was not to include

“pretrial conference, trial-related motions in limine, or trial, particularly since

[Montgomery] is unavailable at times currently scheduled for pretrial and trial.”

      Montgomery also filed motions for depositions; for the appointment of an

investigator at state expense; and to extend the timelines for discovery, pretrial,

and trial. The district court denied these motions because the public defender’s

office had an existing allowance for funding depositions, the office already had

an in-house investigator which eliminated the need for an additional
                                               6


investigator, and Montgomery’s limited appearance provided that he would not

participate in either pretrial conferences or trial. Montgomery also filed a motion

to suppress on Sallis’s behalf.

       On February 8, 2017, Fisher filed his first motion to withdraw, citing

Montgomery’s involvement in the case. A hearing was held on the motion, at

which the State expressed concern about Fisher’s potential withdrawal. The

prosecutor pointed out that if Fisher were relieved from the case and

Montgomery’s appearance remained limited in scope, then defendant Sallis could

be without counsel by the date of trial. In that event, “someone will have to be

reappointed and get back up to speed on this case,” which could potentially

cause delays and difficulties in the proceedings.

       Following the hearing, the district court ordered Montgomery to withdraw

his limited appearance and to enter a general appearance by March 3 if he

wished to continue in the case; otherwise, Fisher would remain Sallis’s counsel.

       Montgomery did not enter a general appearance. Instead, Fisher remained

Sallis’s counsel. On June 26, Fisher handled the evidentiary hearing on the

motion to suppress. At the hearing, Officer Frein testified, and his dashcam video

and Officer Hundley’s bodycam video were received into evidence.

       On June 30, Fisher asked again to withdraw from the case, citing an

“irreparable breakdown” in the attorney–client relationship.2 During the hearing

on this second motion to withdraw, Fisher told the district court that Sallis had


       2At the same time, Fisher also filed a motion asking the district court to withhold ruling

on the motion to suppress pending the appointment of new counsel. The court granted this
motion.
                                         7


sent him “an e-mail requesting some very specific legal things, [from] which it

was pretty clear . . . that was driven by Mr. Montgomery.” In addition, Fisher

stated that he and Montgomery were “not on the same page” as to strategy and

did not “see eye-to-eye” on the legal issues. In one instance, according to Fisher,

Montgomery had requested specific actions from Fisher, threatening that if

Fisher did not comply with the request, then Montgomery would engage in steps

consistent with the Iowa Rules of Professional Conduct. Fisher added, “In [fifteen]

years, I haven’t experienced this type of situation, Judge, and I don’t believe I

can effectively continue to represent Mr. Sallis because of this breakdown for

which . . . Montgomery is in the mix . . . .”

      After hearing from the interested parties, the district court granted Fisher’s

second motion to withdraw and appointed contract attorney Donna Smith to

represent Sallis. On November 11, Smith filed a written “closing argument brief”

on the still-pending motion to suppress. One month later, on December 11, the

district court entered an order denying the motion to suppress. The court

reasoned that the traffic stop could be sustained on two independent grounds:

      Here the officer had reasonable belief that the defendant was the
      individual operating the motor vehicle in the loud music complaint.
      He had reasonable belief that the driver of the Kia was the individual
      involved in the loud music complaint and wanted to investigate said
      complaint. An officer is able to stop a motor vehicle concerning
      criminal activity that has occurred or is occurring.

            The officer had an additional reasonable reason to investigate
      the driver of the Kia. He knew the driver on sight and believed the
      defendant’s license was barred. Most barments are for from two to
      six years and as such the officer had a reasonable belief the
      defendant would remain barred even 60 days after the last time he
      checked the official record.
                                        8


      Meanwhile, on December 8, Montgomery had filed a second application for

a limited appearance. Here, his scope of representation would be limited to

“the already-filed Motion To Suppress, including submitting brief and offering

argument thereon—exclusively on the Motion To Suppress only.” Attached to the

application was an additional brief in support of the motion to suppress.

      That same day, Smith filed a motion to compel production of any prior

requests Officer Frein had made for Sallis’s driving record. On December 19, the

motion to suppress now having been denied, Smith filed a motion to reopen the

record on that motion to allow for additional briefing and evidence, including

evidence derived from the recently-filed motion to compel.

      On December 20, the district court held a lengthy, nearly two-hour hearing

on Montgomery’s second application for a limited representation of Sallis. The

court heard from Montgomery, Smith, and the prosecutor. Montgomery clarified

that he would have preferred to make a general appearance rather than a limited

one, but his schedule did not allow for it. Montgomery added that initially he had

been working under a retainer provided by Sallis’s family members, but due to

the exhaustion of funds, his representation had become pro bono.

      During the give and take of the hearing, the district court indicated it

would not have a problem with Montgomery simply filing a separate brief in

support of the motion to suppress. The court’s concerns, rather, were that

Montgomery was unwilling to actually limit his representation to that specific

matter, that he would be continuing to have contact with Sallis, and that he was

reserving the right to assist with Sallis’s representation in the future—while not
                                               9


actually entering a general appearance. Montgomery, meanwhile, challenged the

court’s overall authority to regulate limited appearances unless they affected the

fairness or integrity of a court proceeding or involved cost to the State.

       The district court deferred ruling on Montgomery’s application for a second

limited appearance because an application for interlocutory appeal from the

denial of the motion to suppress was pending. Our court ultimately denied the

application. Procedendo issued in early March 2018, and the scene shifted back

to the district court.

       On April 19, the district court entered an order denying Montgomery’s

limited appearance.3 The court explained:

       On its face, a limited appearance appears somewhat harmless. Mr.
       Montgomery and Ms. Smith stated that they were in agreement as
       to strategy and procedure concerning Mr. Sallis’ case; that they were
       working well together. The Court, however, must review this matter
       in terms of whether limited appearances are appropriate on an
       overall basis concerning criminal cases with court-appointed
       counsel.

              If Ms. Smith were independently retained by the defendant,
       should a dispute concerning strategy arise between her and
       Mr. Montgomery, she could merely withdraw. Mr. Sallis could then
       retain new counsel with similar ideas as Mr. Montgomery. Ms. Smith
       has been appointed to represent Mr. Sallis as he remains indigent.
       Should Ms. Smith inform Mr. Sallis that she does not agree with Mr.
       Montgomery’s strategy, Mr. Sallis could request that the Court allow
       Ms. Smith to withdraw and that new counsel be appointed. The right
       to counsel as an indigent defendant is circumscribed. The defendant
       is not allowed to fire various court-appointed counsel because of
       disagreements in strategy or personality. The defendant is not
       guaranteed counsel of his choice. . . .

              ....


       3That same day, the district court also entered an order denying Smith’s motion to reopen

the record on the motion to suppress.
                                10


       When a pro bono attorney enters a limited appearance,
various consultations between counsel are necessary. The indigent
defendant, initially at the state public defender’s expense, is
required to pay additional fees to court-appointed counsel for
consultation with the pro bono limited appearance attorney. . . .
Strategy among two lawyers assigned to the same case is seldom
without problems. Each experienced counsel has his or her own
beliefs concerning strategy and appropriate procedures in the
defense of any criminal case. To force court-appointed counsel to
always converse with, confide in, and discuss strategy with counsel
on a limited appearance would be inappropriate. Any counsel on a
limited appearance, pro bono basis may have ideas about a case that
are not in agreement with court-appointed counsel. Once those
ideas are exposed to the defendant, he or she may not wish to
continue with the strategy of court-appointed counsel.
Unfortunately, counsel who has entered his or her limited
appearance can then easily withdraw after having caused turmoil
and upheaval in court-appointed counsel’s strategy. . . .

       The next concern the Court has concerning limited
appearances is what limitations must be put in place to avoid the
illogical conclusion to which limited appearances could proceed. An
attorney could attempt to enter a pro bono limited appearance for
purposes of arguing motions in limine, opening statement, or direct
or cross-examination of any one witness. The possibilities are
endless as are the problems created with limited appearances.

      It is certainly possible that pro bono limited appearance
counsel may wish to proceed with issues that may not be in the
defendant’s best interests concerning his defense strategy as a
whole. Counsel whose limited duty is to represent the defendant on
a singular issue may not be able to provide the best advice to the
defendant concerning his or her overall strategy. Counsel entering a
limited appearance will only have reviewed the necessary
documentation to proceed concerning his or her limited issue.
Additional evidence or witnesses may be involved that might lead
regular counsel to believe that proceeding on a limited issue would
be inappropriate. This could easily occur concerning potential plea
agreements or agreements to testify against a codefendant. Counsel
entering a limited appearance and promoting his or her viewpoint
concerning the limited issue, may not provide advice in the
defendant’s best interests. Conflict would ensue between counsel for
no reason other than the interference of counsel on a limited
appearance basis.
                                                 11


             Discovery could also prove to be a nightmare concerning
       limited appearances. Competing strategies and methods could be
       detrimental to the defendant’s case. Timing of depositions and other
       discovery could prove perilous. Costs for the defendant and initially
       the state public defender’s office could be substantial should an
       attorney be allowed to enter a limited appearance for discovery
       purposes.

             The defendant is provided with court-appointed counsel that
       have met the various guidelines established by the state public
       defender’s office. Appointed counsel are licensed, competent
       attorneys who have established the criteria necessary to allow them
       to participate in the state public defender court-appointed counsel
       system.

             All rights that we enjoy are circumscribed. In the
       above-captioned matter, the Court finds that for the above-stated
       reasons that limited appearance by pro bono or paid counsel in a
       case in which the defendant has court-appointed counsel is
       inappropriate.

       Montgomery filed an application for interlocutory appeal from this order,

which our court denied.

       Meanwhile, Sallis failed to appear for pretrial hearings in May 2018. A

warrant was issued for his arrest, and bond was forfeited. A year and a half later,

in January 2020, Sallis was rearrested and brought before the court. Sallis’s

criminal case went through several other attorneys, two of whom were permitted

to withdraw because of a “breakdown in the attorney–client relationship,” before

it reached John Standafer, the attorney who actually tried the case in

June 2021.4



       4Standafer    did not get to try the entire case. After the presentation of evidence had
concluded, Standafer notified the court of his intention to withdraw from the case, and Sallis
asked the court to let him deliver a pro se closing argument. After fully informing Sallis of the
potential risks of this course of action, the district court allowed Sallis to deliver a pro se closing
argument. Standafer was not removed from the case, however, and represented Sallis for
purposes of posttrial motions and sentencing.
                                          12


      C. Trial and Appeal. During the trial, the State asked Officer Frein, on

direct examination, why he had opened the driver’s door and removed Sallis from

the Kia immediately after stopping it. The exchange went as follows:

             Q. When we see here, when we stop at one minute into the
      video, what are you doing?

            A. I’m getting Mr. Sallis out of the car.

            Q. Okay. Now, did you open that door?

            A. I did.

          Q. And why were you opening that door and getting him out
      immediately?

           A. He’d already discarded evidence out of the car and since I
      was out of my car, I didn’t want to give him the opportunity to drive
      off.

            Q. What do you mean drive off?

            A. It’s common that when—if a subject is going to flee from
      the police in their car, that they’ll wait for the officer to get out of the
      car to kind of give themselves a head start and then they’ll take off
      from there.

            Q. And were you concerned about Mr. Sallis being a flight risk
      at that time?

            A. Yes.

           MR. STANDAFER: I object before the answer is in. I need to
      approach. I ask for a mistrial.

The defense’s motion for a mistrial was denied, and the trial continued.

      Two of the charges were resolved without a jury verdict: the prescription

drug charge was dismissed shortly before trial, and Sallis pleaded guilty to the

OWI charge during trial. See Iowa Code § 321J.2(1) (2016). Following the

presentation of evidence and closing argument, the jury returned verdicts of

guilty on the remaining counts of cocaine possession with intent to deliver,
                                            13


failure   to   attach   a   drug   stamp,    and   driving   while   barred.   See   id.

§ 124.401(1)(c)(2)(b); id. § 453B.12; id. § 321.561. Sallis stipulated to the

enhancement on the cocaine possession with intent to deliver charge. See id.

§ 124.411.

      On August 20, Sallis was sentenced to concurrent terms of imprisonment

of twenty years on the enhanced cocaine possession with intent to deliver charge,

five years on the drug stamp charge, two years on the driving while barred

charge, and one year on the OWI charge. See id. § 124.411(1); id. § 902.9(1)(d);

id. §§ 903.1(1)(b), (2). Sallis appealed, and we retained the appeal.

      Sallis raises three claims on appeal. First, Sallis argues that the district

court erred in overruling his motion to suppress all evidence from the traffic stop

because neither a completed misdemeanor (the noise ordinance violation) nor

allegedly stale information (prior knowledge of barred driving privileges) were

sufficient to justify the traffic stop. Second, Sallis contends that the district court

violated his right to counsel under the Sixth Amendment to the United States

Constitution and article I, section 10 of the Iowa Constitution by denying

Montgomery’s requests for a limited appearance in the case. And third, Sallis

claims that the district court incorrectly failed to grant a mistrial after the State

elicited testimony allegedly depicting him as a flight risk.

      III. Standard of Review.

      When a defendant challenges the denial of a motion to suppress based on

an asserted constitutional violation, we review the district court ruling de novo.

State v. Hunt, 974 N.W.2d 493, 496 (Iowa 2022). We also review de novo claims
                                         14


alleging denial of a constitutional right to counsel. State v. Sewell, 960 N.W.2d

640, 642 (Iowa 2021). Lastly, we review the denial of a mistrial based on alleged

prosecutorial misconduct for abuse of discretion. State v. Veal, 930 N.W.2d 319,

327–28, 335 (Iowa 2019).

      IV. Analysis.

      A. Should Sallis’s Motion to Suppress Evidence Have Been Granted?

The Fourth Amendment to the United States Constitution and article I, section 8

of the Iowa Constitution protect individuals from unreasonable searches and

seizures by the government. Sallis makes the same arguments under both

constitutions.

      A recognized exception to the warrant requirement “allows an officer to

stop an individual or vehicle for investigatory purposes for a brief detention

based only on a reasonable suspicion that a criminal act has occurred or is

occurring.” State v. Baker, 925 N.W.2d 602, 610 (Iowa 2019). “The purpose of an

investigatory stop is to allow a police officer to confirm or dispel suspicions of

criminal activity through reasonable questioning.” Id. (quoting State v. Kreps,

650 N.W.2d 636, 641 (Iowa 2002)). “The stop is for a brief detention, and

therefore ‘[a]n officer may make an investigatory stop with “considerably less

than proof of wrongdoing by a preponderance of the evidence.” ’ ” Id. (alteration

in original) (quoting Kreps, 650 N.W.2d at 642).

      Sallis asks us to consider whether a completed misdemeanor, such as a

noise ordinance violation, can ever justify a traffic stop if it occurred outside the

presence of the officer. We need not address that argument, though. Instead, we
                                        15


conclude that the stop may be upheld on an independent ground—namely,

Officer Frein’s recognition of Sallis and his prior information that Sallis was

barred from operating a vehicle. In our view, Officer Frein had reasonable

suspicion to stop Sallis, given that he had checked Sallis’s driving status as part

of a separate investigation two to six months earlier and, to his recollection,

determined that Sallis was barred.

      Sallis urges that Officer Frein’s information was “stale” because it was

several months old. Staleness arguments often arise in the warrant context,

where probable cause is required. See, e.g., State v. Bracy, 971 N.W.2d 563,

566–67 (Iowa 2022) (applying probable cause standard to issue warrant). We

have said that “[w]hether information is stale depends on the circumstances of

each case.” State v. Randle, 555 N.W.2d 666, 670 (Iowa 1996). We have not

previously addressed a staleness argument in this context.

      In support of his position, Sallis directs us to Moody v. State, 842 So. 2d

754 (Fla. 2003) (per curiam). That case involved a stop based on suspicion that

the defendant had a suspended license. Id. at 755. The Florida Supreme Court

noted that it could have been as long as three years since the officer had last

checked the defendant’s driving status. Id. at 758. Finding that information too

outdated, the court invalidated the stop. Id. As the court put it:

      [The defendant] could have easily obtained a valid license before [the
      officer] stopped him on May 23, 1994. Based on these facts, it cannot
      be said that [officer] had fresh knowledge concerning [the defendant]
      or the status of his driver’s license at the time of the traffic stop on
      May 23, 1994.

Id.
                                        16


      This case is different and falls within a time range that courts have

generally found acceptable. Recently, for example, the Florida District Court of

Appeal distinguished Moody and upheld a traffic stop where the officer had

previously arrested the defendant for driving with a suspended license on two

other occasions, the most recent of which took place three months prior to the

stop. Valero v. State, 301 So. 3d 1021, 1022–23 (Fla. Dist. Ct. App. 2019). The

Florida court noted that “several federal and out-of-state courts have concluded

that lapses of between three-and-a-half and five months did not make an officer’s

information stale.” Id. (citing cases). The court also emphasized that the deputy

was “not required to know that [the defendant’s] license was in suspension; what

was required was a reasonable articulable suspicion that [the defendant] might

be driving on a suspended license.” Id. at 1023 (quoting Anderson v. State,

592 S.E.2d 910, 913 (Ga. 2004)).

      As the district court observed in this case, driving bars in Iowa typically

run from two to six years. See Iowa Code § 321.560(1) (describing a period of

“not less than two years nor more than six years”). This length of time is relevant

in determining how up-to-date the officer’s information must be. As the Hawaii

Supreme Court has noted, we ought to consider “the freshness of the officer’s

information . . . combined with the nature of the license revocation or

suspension.” State v. Spillner, 173 P.3d 498, 509 (Haw. 2007). Here the stop

occurred within two to six months of Officer Frein’s latest determination that

Sallis was barred from driving.
                                         17


      Other   out-of-state   authority    also   supports   the   district   court’s

determination that Officer Frein had reasonable suspicion sufficient to stop

Sallis’s vehicle. In State v. Nunez, the Missouri Court of Appeals upheld a traffic

stop where the officer recognized the defendant and “knew that Defendant had

his driver’s license revoked several months earlier.” 455 S.W.3d 529, 531

(Mo. Ct. App. 2015). The court pointed out that in Missouri, “[a] driver whose

license has been revoked cannot obtain a new license for at least one year.” Id.

at 532. The court concluded that this law, when combined with the knowledge

that several months earlier the defendant had had his license revoked, tallied up

to reasonable suspicion. Id. The court cited with approval an earlier Missouri

case where the court of appeals had upheld a stop after the officer recognized

the defendant and “had personal knowledge that eight months earlier

[the defendant’s] driver’s license was under revocation.” Id. (quoting State v.

Spurgeon, 907 S.W.2d 798, 800 (Mo. Ct. App. 1995)); see also United States v.

Pierre, 484 F.3d 75, 84 (1st Cir. 2007) (finding that police officer had reasonable

suspicion to pull over a driver he recognized as having had a license suspension

five months earlier); State v. Harris, 513 S.E.2d 1, 3–4 (Ga. Ct. App. 1999)

(holding the officer’s stop was proper where he knew the driver’s license was

suspended three weeks ago and some suspensions last up to five years);

Commonwealth v. Deramo, 762 N.E.2d 815, 817, 819 (Mass. 2002) (“[B]ased on

his observation of the defendant’s vehicle and his knowledge that the defendant’s

license had, as of two months earlier, still been subject to two lengthy periods of

revocation, [the officer] reasonably suspected that the defendant was committing
                                        18


the crime of operating a motor vehicle without a valid license.”); State v.

Duesterhoeft, 311 N.W.2d 866, 866–68 (Minn. 1981) (finding the officer’s stop

did not violate the Fourth Amendment when he had personal knowledge the

driver’s license was suspended one month earlier); State v. Yeargan, 958 S.W.2d

626, 633 (Tenn. 1997) (upholding a stop where “the officer had personal

knowledge that [the defendant’s] driver’s license had been revoked for a period

of one year, and that only six months had passed since the revocation”); State v.

Gibson, 665 P.2d 1302, 1304 (Utah 1983) (upholding a stop where the officer

knew as of approximately three months prior that defendant’s license had been

revoked).

      Sallis argues that the traffic stop was invalid because during the interim

two to six months since Officer Frein’s last check, he could have had his license

restored or obtained a temporary restricted license. Sallis also argues that Officer

Frein could have run a new check to verify his current driving status. These

possibilities and alternative courses of action do not undermine the existence of

reasonable suspicion in this case. Officer Frein was within his rights in stopping

Sallis to determine whether his driving privileges were still barred. Because both

the Fourth Amendment and article I, section 8 allow traffic stops based on

reasonable suspicion of criminal activity, see, e.g., State v. Struve, 956 N.W.2d

90, 95–96 (Iowa 2021), we believe the foregoing disposes of Sallis’s challenge to

the stop under both constitutions.

      For these reasons, we hold that the district court properly denied Sallis’s

motion to suppress.
                                        19


      B. Did the District Court Violate Sallis’s Constitutional Right to

Counsel by Refusing an Attorney’s Requests to Enter Limited Appearances?

Sallis next contends that the district court violated his right to counsel under

the Sixth Amendment to the United States Constitution and article I, section 10

of the Iowa Constitution by turning down Montgomery’s limited appearance

requests filed in December 2016 and December 2017. The United States

Constitution provides, “In all criminal prosecutions, the accused shall enjoy the

right . . . to have the Assistance of Counsel for his defence.” U.S. Const. amend.

VI. And the Iowa Constitution states, “In all criminal prosecutions, . . . the

accused shall have a right . . . to have the assistance of counsel.” Iowa Const.

art I § 10. As before, Sallis does not urge us to deviate from federal precedent in

interpreting the state constitutional guarantee.

      1. Limited appearances and the constitutional right to counsel. Both federal

and state constitutions afford a criminal defendant the right to counsel of choice,

provided the counsel is not obtained with state funds. United States v.

Gonzalez-Lopez, 548 U.S. 140, 144–46 (2006); State Pub. Def. v. Amaya, 977

N.W.2d 22, 30 (Iowa 2022); State v. Smith, 761 N.W.2d 63, 69–70 (Iowa 2009).

We have added that “no reason exists for depriving an indigent of the same right

of choice as a person of means when the indigent is able to obtain private counsel

without public expense.” English v. Missildine, 311 N.W.2d 292, 294 (Iowa 1981).

      On the other hand, with court-appointed counsel, a defendant does not

have a right to choose their attorney. State v. McKinley, 860 N.W.2d 874, 879

(Iowa 2015). If a defendant desires a different court-appointed attorney, they
                                          20


“must show sufficient cause to justify the appointment of substitute counsel.”

State v. Martin, 608 N.W.2d 445, 449 (Iowa 2000) (en banc). Justifications

include a complete breakdown in communications between the attorney and the

defendant, irreconcilable conflict, or a conflict of interest. Id.

      This case presents the question of whether an attorney may have hybrid

representation consisting of court-appointed primary counsel, not selected by

the defendant, and retained limited-purpose counsel, not paid for by the State.

      Each of the parties has staked out a position that leaves little room for

accommodating the interests of the other side. Sallis argues that “[a] defendant

has the right to the assistance of counsel of his choice if that counsel is not

court-appointed”—even if the counsel would only make a limited appearance.

The State argues that there is no right to have the services of appointed counsel

supplemented by the services of retained counsel even if the State is paying

nothing for the retained counsel.

      Both positions are, in our view, overstated. The State’s position fails to

account for the State’s limited interest in dictating aspects of a defendant’s legal

representation as to which the State isn’t footing the bill. Why should the State

care if an indigent defendant is getting advice on particular matters from a pro

bono attorney so long as the State is not paying for that advice? In State Public

Defender v. Amaya, we recently reiterated the general principle that an indigent

defendant should have the option of retaining counsel at no expense to the State,

while leaving the State to pay other necessary costs of defense that the State

would otherwise have to pay and for which the defendant has no available funds.
                                        21


977 N.W.2d 22, 32, 38 (Iowa 2022). Sallis argues that this case is simply a logical

extension of that principle. Here, as in Amaya, an indigent defendant is providing

part of their defense through an outside arrangement, and the issue is whether

the defendant should be free to do that while having the State cover other costs

of defense it would have to cover anyway. See United States v. Zelenka,

112 F. Supp. 2d 708, 717 (M.D. Tenn. 1999) (“Simply because private counsel is

assisting a federal defender in representing an indigent defendant, does not

mean that public funds are being misspent.”); Knapp v. Hardy, 523 P.2d 1308,

1312 (Ariz. 1974) (en banc) (“It is, of course, not improper for a relative of the

defendant to hire people to help and assist, and the fact that the indigent

defendant already has the aid of the public defender’s office does not limit the

help a defendant may receive. We feel that it is preferable to have counsel thus

assisting to be associated and made a counsel of record with reciprocal rights

and duties under our Rules of Criminal Procedure and subject to the direction

of the court as to the particular case in which he is involved.”).

       On the other hand, Sallis overlooks the potentially disruptive effects of

limited appearances in criminal cases, especially when the primary counsel has

been    court   appointed.   For   instance,   it   may   become     necessary   to

compartmentalize proceedings in the case to accommodate the presence of

limited-purpose counsel. There may need to be consultations between primary

counsel, limited-purpose counsel, and the defendant. These hearings and

consultations can result in delays and extra expense.
                                        22


      Where both primary counsel and limited-purpose counsel are retained, the

bottom line is that the client chose both counsel. In that circumstance, there is

an incentive among the client and both counsel to work with each other to

minimize client expense. And typically, if there is disagreement, primary counsel

would be expected to have the final say as the attorney ultimately responsible

for the case.

      But when primary counsel is appointed, the situation may be somewhat

different. The defendant did not select their primary counsel and is not paying

for their services. Thus, the defendant may not particularly care whether primary

counsel is incurring additional time and expenses. They might not even care

whether appointed counsel remains in the case or is replaced by another primary

counsel. Also, the path for resolving disagreements between limited-purpose

counsel and primary counsel is less clear. Limited-purpose counsel may have a

better relationship with the client than primary counsel. But does that mean

court-appointed counsel should yield to limited-purpose counsel because of the

relationship with the defendant?

      In a related vein, we have said that there is no constitutional right to hybrid

representation consisting of a mix of self-representation and representation by

appointed counsel. See Hrbek v. State, 958 N.W.2d 779, 788–89 (Iowa 2021)

(collecting cases with a similar holding). Some of the same concerns about

duplicative proceedings and disagreements concerning how to defend the case

are present there. See State v. Mott, 759 N.W.2d 140, 147 (Iowa Ct. App. 2008)

(“The court, however, is not required to permit this form of hybrid representation
                                        23


where both the pro se defendant and standby counsel are actively participating

as defense counsel at trial.”).

      2. Limited appearances under the Iowa Rules of Criminal Procedure. As

currently framed, the Iowa rules do not shed much light on when limited

appearances are permitted in criminal cases. The State cites a case from next

door in Nebraska—State v. Dixon, 835 N.W.2d 643 (Neb. 2013). In Dixon, the

Nebraska Supreme Court sustained a trial court’s refusal to allow a limited

appearance in a criminal case where the defendant had regular, court-appointed

counsel. Id. at 649. A private attorney, paid for by the defendant’s fiancé, sought

to appear for the “limited purpose of attempting immediate resolution of [the]

case without necessity of a trial or complex hearings.” Id. at 646. As in the

present case, the trial court in Dixon instructed the attorney that he needed to

“fully represent [the defendant] or not represent her at all.” Id. The Supreme

Court of Nebraska upheld this ruling, noting that the Nebraska Rules of

Professional Conduct at the time prohibited limited appearances: “[A] limited

appearance may be entered by a lawyer only when a person is not represented.”

Id. at 648–49 (quoting Neb. Ct. R. of Prof. Cond. § 3-501.2(d)).

      Dixon’s holding is of limited value here because Iowa does not have a

similar rule. Instead, Iowa Rule of Professional Conduct 32:1.2(c) provides,

“A lawyer may limit the scope of the representation if the limitation is reasonable

under the circumstances and the client gives informed consent.” But saying that

an attorney may ethically undertake a limited representation in Iowa is not the

same as saying that it is permitted in every criminal case. To the contrary, as
                                             24


noted in the preamble, “The rules [of Professional Conduct] presuppose a larger

legal context shaping the lawyer’s role. That context includes . . . substantive

and procedural law in general.” Iowa R. of Prof’l Conduct ch. 32 pmbl. [15].

       The State notes that the Iowa Rules of Criminal Procedure contain only

three references to limited appearances, all in connection with expungement

proceedings. See Iowa Rs. Crim. P. 2.80(1) (expungement of dismissed cases or

acquittals), 2.81(1) (expungement of eligible misdemeanor convictions), 2.82(1)

(expungement of public intoxication, possession of alcohol under the legal age,

and certain prostitution cases). The State relies on the canon expressio unius est

exclusio alterius to argue that limited appearances are not permitted in other

criminal contexts. See, e.g., Struve v. Struve, 930 N.W.2d 368, 376–77

(Iowa 2019) (applying the canon).5

       By way of contrast, the Iowa Rules of Civil Procedure provide blanket

authority for limited appearances. Rule 1.404(3) states:

       Pursuant to Iowa R. Prof’l Conduct 32:1.2(c), an attorney’s role may
       be limited to one or more individual proceedings in the action, if
       specifically stated in a notice of limited appearance filed and served
       prior to or simultaneously with the proceeding. If the attorney
       appears at a hearing on behalf of a client pursuant to a limited
       representation agreement, the attorney shall notify the court of that
       limitation at the beginning of that hearing.




       5The   proposed amendments to the Iowa Rules of Criminal Procedure that were circulated
for public comment in March 2020 and again in June 2022 would expressly prohibit a limited
appearance in a case like this. See Iowa Sup. Ct. Supervisory Order, Request for Public Comment
on Proposed Amendment to Chapter 2, Iowa Rules of Criminal Procedure (Mar. 2020), proposed
rule 2.28(2) (“Limited appearances are not allowed in criminal cases where there is appointed
counsel.”); Iowa Sup. Ct. Supervisory Order, In the Matter of Accepting Further Public Comment
on the Proposed Revised Chapter 2 Iowa Rules of Criminal Procedure (June 2022), proposed rule
2.28(2) (same). Final action has not been taken on these proposed amendments.
                                             25


Iowa R. Civ. P. 1.404(3). The civil rules, however, do not apply to criminal

proceedings. State v. Russell, 897 N.W.2d 717, 725 (Iowa 2017) (“[O]ur rules of

civil procedure do not apply to criminal matters . . . .”); State v. Wise, 697 N.W.2d

489, 492 (Iowa Ct. App. 2005) (“The Rules of Civil Procedure have no applicability

in criminal cases, unless made applicable by statute.”).6

       In the end, we do not think the Iowa court rules offer much guidance here.

The   three      expungement-related       rules    each    contain    identical    wording:

“The application may be filed by an attorney of record in the case, by an attorney

who enters a limited appearance for the expungement proceedings, or by a

self-represented defendant.” See Iowa Rs. Crim. P. 2.80(1), 2.81(1), 2.82(1).

These passing references to limited appearances in the expungement context are

a weaker basis for invoking expressio unius than a rule devoted to limited

appearances would be. The reference clearly opens the door to limited

appearances for expungement purposes, but we do not read it as closing the

door to limited appearances in criminal cases for other purposes.

       3. There is no unlimited constitutional right to a limited appearance in a case

with retained counsel. Sallis argues that regardless of what the Iowa court rules

might or might not say, he has a Sixth Amendment and article I, section 10 right

to have counsel of his choice enter a limited appearance (or multiple limited

appearances). He cites no on-point authority. To the contrary, in Dixon, the court


       6Sallis contests this point somewhat. He notes that Iowa Rule of Civil Procedure 1.101
states, “The rules in this chapter shall govern the practice and procedure in all courts of the
state, except where they expressly provide otherwise or statutes not affected hereby provide
different procedures in particular courts or cases.” Yet Sallis fails to acknowledge the
countervailing language in Iowa Rule of Criminal Procedure 2.1(1): “The rules in this section
provide procedures applicable to indictable offenses.”
                                        26


rejected the defendant’s Sixth Amendment argument that he had a right to

limited-representation counsel of his choice in a case where he was represented

by court-appointed counsel. 835 N.W.2d at 648. Likewise, in People v. Aceval,

the Michigan Court of Appeals found no Sixth Amendment violation when the

trial court ordered the defendant’s retained trial counsel to remain in the case,

rejecting his motion to withdraw, and refused to allow another retained counsel

to continue in the case on a limited basis. 764 N.W.2d 285, 291–92 (Mich. Ct.

App. 2009). As originally occurred here with attorney Fisher, the primary counsel

in Aceval sought to withdraw “because of a breakdown in the attorney–client

relationship that he attributed to [the limited-appearance counsel’s] increased

involvement.” Id. at 290.

      Thereafter, in Aceval v. MacLaren, the United States Court of Appeals for

the Sixth Circuit denied the same defendant’s challenge to his conviction on

federal habeas review. 578 F. App’x 480, 481 (6th Cir. 2014). Applying the

deferential standard of review that applies to federal habeas collateral review of

state court legal determinations, the court declined to overturn the defendant’s

conviction. Id. at 482. It noted the absence of any Supreme Court precedent

establishing a defendant’s entitlement “to a second, ‘limited’ attorney responsible

for only discrete aspects of the representation.” Id.

      A number of jurisdictions prohibit or sharply restrict limited appearances

in criminal cases, either expressly or by direct implication. See Conn. Prac. Book

§ 3-8(b) (“A limited appearance may not be filed in criminal or juvenile cases,

except that a limited appearance may be filed pursuant to Section 79a-3(c)(1)
                                        27


[which governs “Filing of the Appeal” in child protection matters].”); Mich. Ct. R.

6.001(D) (“The provisions of the rules of civil procedure apply to cases governed

by [the rules of criminal procedure], except . . . with regard to limited

appearances and notices of limited appearance.”); Neb. Ct. R. of Prof. Cond.

§ 3-501.2(d) (“[A] limited appearance may be entered by a lawyer only when a

person is not represented.”); Nev. Dist. Ct. R. 26 (omitting criminal proceedings

when it lists the areas where “[l]imited scope representation shall be permitted”);

N.C. 21 Jud. Dist. Crim. P. R. 2.0 (local rule of Forsyth County stating that

“[l]imited appearances in Superior Court will be discouraged”); N.C. 14 Jud. Dist.

Case Mgmt. Sys. R. 3.1 (local rule of Durham County stating that (“[d]iscovery

material shall not be distributed to defense counsel entering only a limited

appearance” and “[l]imited appearances are discouraged as they typically result

in unnecessary delay”). These out-of-state examples tend to undermine the view

that there is a blanket constitutional right to limited counsel so long as the State

doesn’t have to pay anything.

      Given Sallis’s inability to cite any directly relevant legal authority, we are

not persuaded that either the Sixth Amendment or article I, section 10

guarantees a defendant who already has primary, court-appointed counsel an

unlimited right to deploy secondary, limited-representation, retained counsel.

Likewise, for the reasons we have already stated, we are not persuaded that the

Iowa court rules recognize limited appearances in criminal cases apart from

expungements.
                                             28


       4. No abuse of discretion in this case. Thus, to the extent any right to

engage limited-representation counsel in the pretrial phases of a criminal case

exists—a matter we do not decide today—it must be tempered by the trial court’s

legitimate interest in managing the proceedings before it. See, e.g., State v.

Johnson, 756 N.W.2d 682, 689 (Iowa 2008) (holding that “a trial court has the

discretion to limit standby counsel so long as those limitations are reasonable”);

State v. Williams, 285 N.W.2d 248, 255 (Iowa 1979) (“[T]he right to choice of

counsel by both indigent and non-indigent defendants is limited by trial court

discretion to maintain an orderly trial process.”).7

       In this case, the court had legitimate reasons for denying Montgomery’s

two applications to enter a limited appearance. The first was coupled with an

application by the primary attorney, Fisher, to withdraw. Fisher could not, or

would not, work with Montgomery. Thus, allowing Montgomery to enter only a

limited appearance would have resulted in a new primary counsel having to be

appointed and further delay in the proceedings.

       The second application was explicitly for the purpose of supplementing the

briefing and record on “the already-filed Motion To Suppress.” At the hearing on

the second application, Montgomery also asserted a right to be involved in the

case in unspecified ways in the future. Yet at the time Montgomery filed this

second application, it had been approximately six months since the motion to


       7This case presents an attorney requesting to enter an appearance for a limited purpose
in a case that already has court-appointed counsel. We are not addressing the situation where
advice might be sought from another counsel—such as immigration or otherwise specialized
counsel—without that attorney entering an appearance of any kind. See e.g., Diaz v. State, 896
N.W.2d 723, 732 (Iowa 2017) (discussing the obligation of defense counsel to provide certain
immigration advice).
                                        29


suppress had been heard. Sallis’s closing brief in support of the motion was

already on file. Again, allowing Montgomery to enter a limited appearance would

have prolonged the proceedings, in this instance on an already-filed,

already-briefed, and already-heard motion to suppress.

      Under these circumstances, no reversible error occurred when the district

court denied the applications for limited appearance. We agree with the district

court that it “has the ability to control limited appearances.” In its order, the

district court raised concerns about additional consultations, duplication of

proceedings, competing strategies, and the potential that court-appointed

counsel would seek to withdraw. We do not necessarily agree with the district

court that those problems would arise in every case where an attorney seeks to

make a limited appearance and the defendant already has court-appointed

counsel. But they existed in this case, and that is enough to sustain the court’s

denial of the applications under the abuse of discretion standard that we apply.

      We do not question Montgomery’s good faith, his devotion to his client’s

best interests, or his legal strategies. We simply conclude that under the

circumstances of this case, the district court acted within its discretion to

manage the proceedings by denying the applications. For these reasons, we

affirm the district court’s orders denying the applications for limited appearance.

      C. Should the District Court Have Excluded the Officer’s Testimony

About Why He Got Sallis Out of His Car Immediately? Sallis claims he was

unfairly tarnished by Officer Frein’s testimony that he got Sallis out of the Kia

right away because he was concerned about Sallis being a flight risk. We see no
                                        30


abuse of discretion. This line of testimony was designed to explain Officer Frein’s

aggressive course of action as shown on video. Jurors might otherwise have

wondered what was going on because the typical traffic stop does not result in

an order to exit the vehicle and immediate handcuffing.

      Officer Frein testified that he had seen Sallis discard something from the

car. He testified that based on his general experience—i.e., not his experience

with Sallis specifically—it is common for a subject who wants to flee to wait for

the officer to get out of their patrol car and then drive off. We agree with the

district court that this somewhat generic testimony about police methods was

unlikely to have been of much consequence in the case. An adverse effect became

even less likely after Sallis’s trial counsel clarified on cross-examination that

Officer Frein had never arrested Sallis before.

      Sallis points us to State v. Wilson, where we described the chain of

inferences necessary to establish evidence of flight as probative of the

defendant’s guilt. 878 N.W.2d 203, 212–13 (Iowa 2016). Wilson has no bearing

here because Sallis did not flee the scene and the State was not attempting to

argue that any inference of guilt should be drawn from how the stop was

conducted.

      Accordingly, we find no error in the district court’s denial of Sallis’s motion

for a mistrial.

      V. Conclusion.

      For the reasons stated, we affirm Sallis’s conviction and sentence.

      AFFIRMED.